PER CURIAM.
Appellee Federated Department Stores, Inc., d/b/a Burdines, sought recovery for a debt that appellant James Carroll, in a pleading inartfully drawn but timely filed, contended was discharged in bankruptcy. Despite appellant’s objection to the trial court’s exercise of jurisdiction, the court entered a final judgment as a sanction for appellant’s failure to attend a deposition. We reverse.
The record discloses that the document substituted for the exhibit attached to the complaint is not related to the allegations in the complaint. Thus, the trial court’s award of the amount stated in the complaint is unsubstantiated. More important, however, is the trial court’s failure to acknowledge and rule upon appellant’s jurisdictional question. Fla.R.Civ.P. 1.140(h)(2). Under these circumstances, the imposition of such a severe sanction constituted an abuse of discretion. See Wallraff v. T.G.I. Friday’s, Inc., 490 So.2d 50 (Fla.1986). We therefore reverse the Final Judgment and remand the cause to the trial court to determine the applicability of the discharge in bankruptcy to the pending claims. See Houghton v. Foremost Fin. Servs. Corp., 724 F.2d 112 (10th Cir.
Reversed and remanded for further proceedings consistent with this opinion.